Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3 and 8-23 are pending in this application
Response to Election/Restriction 
Applicant's election with traverse of the disease species which is cancer, which reads on claims 1-6, and further, of ovarian cancer as the specific type of cancer, is acknowledged. Applicant’s election with traverse of compound species of formula 
    PNG
    media_image1.png
    123
    227
    media_image1.png
    Greyscale
of claim 5, in the reply filed on December 2, 2021 is acknowledged.  
The traverse is claiming that various diseases share a common pathway that the present compounds has been effective in treating and that cancers have some common features that may be treatable, and therefore share a common inventive concept. In regards to the compounds, Applicants argue that the claims are sufficiently related such that they may be searched without creating a serious burden on the examiner. 
Applicant’s arguments were considered but were found unpersuasive in regards to the diseases. The diseases restricted are not recognized in the art as sharing the same pathogenesis pathway or as being treated the same way. One of ordinary skill in the art knows that lung cancer, diabetes, asthma, alopecia and Alzheimer’s disease have different etiologies and pathophysiologies, are treated differently and are not obvious over each other. Further, different types of cancers are treated with different disease species requirement is deemed proper and therefore made FINAL. 
After reconsideration, the compound species requirement is hereby withdrawn.
Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 01/08/2019.
Examination
The species elected by applicants (ovarian cancer) is not allowable. The full scope of the compounds of formula I of claim 1 was searched as well as the method for treating a cancer other than multiple myeloma and colorectal adenocarcinoma . The search encompasses the elected species and claims 1-6. The prior art search will not be extended unnecessarily to cover all non-elected species. 

Specification – Abstract Objection

            Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the 

The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.

In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., "The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics."  Exemplification of a species could be illustrative of members of the class.  For processes, the type reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.  

Complete revision of the content of the abstract is required on a separate sheet.
See MPEP § 608.01(b).
            The abstract of the disclosure is objected to because: a) it does not exemplify any compounds/members or formulae illustrative of its class and b) it should not refer to purported merits or speculative applications of the invention (e.g for the treatment of cancers, neurodegenerative diseases, inflammatory disorders, autoimmune disorders and metabolic disorders). Correction is required.  See MPEP § 608.01(b).  The examiner suggests adding the structure of formula (I) and referring to multiple myeloma only.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for the treatment of a cancer other than multiple myeloma and colorectal adenocarcinoma, and does not provide enablement for the list of cancers in claim 6.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The treatment of cancers broadly or generally is not considered enabled. The treatment of all listed cancers in claim 6 is not enabled.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). 
three cases are of particular relevance to the question of enablement of a method of treating tumors broadly or even generally:
            In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
            In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(1) Breadth of claims.
(a) Scope of the compounds. There are millions of compounds claimed which all have a 1,4-dioxo-1,4-dihydronaphthalen-2-ylamino) core.
            (b) Scope of the diseases covered.  Cancer is not one disease, or cluster of closely related disorders. It is a group of more than 100 different and distinctive diseases, which have in common only some loss of controlled cell growth (Cancer definition in MedicineNet.com (09/16/2005)). Thus, the claims intend treating any cancer that is not multiple myeloma and colorectal adenocarcinoma. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body. Here are some assorted categories:
A. Gastric cancer is any cancer of the stomach and can be lymphomas, GISTs, carcinoid tumors, carcinomas, or soft tissue sarcomas. The causes of gastric cancers 
B. Leukemia is any malignant neoplasm of the blood-forming tissues. Leukemia can arise from many different sources.  Of those instantly claimed, some are actually caused by treatment with other neoplastic agents. Still other leukemias arise from ionizing radiation, and many are idiopathic. Leukemias also differ greatly in the morphology, degree of differentiation, body location (e.g. bone marrow, lymphoid organs, etc.) There are different kinds of acute myeloid leukemias (undifferentiated AML, acute myeloblastic, acute myelomonocytic leukemia, acute monocytic leukemias, acute monoblastic, acute megakaryoblastic (AmegL), acute promyelocytic leukemia (APL), and erythroleukemia).  There is also hypocellular acute myeloid leukemia, Ph-/BCR- myeloid leukemia, chronic lymphocytic leukemia (CLL, which exists in a B-cell and a T-cell type), chronic prolymphocytic leukemia (PLL),  large granular lymphocytic leukemia (LGLL, which goes under several other names as well), chronic myelogenous leukemia(CML), chronic myelomonocytic leukemia (CMML), chronic neutrophilic leukemia, chronic eosinophilic leukemia (CEL), and others.
C. There are over 120 different types of primary brain tumors. The most common primary brain tumors are called gliomas, which originate in the glial tissue. There are a number of different types of gliomas, such as astrocytomas (which come in Grade I, Grade II, Grade III, Grade IV and Brain stem gliomas subtypes), ependymomas, oligodendrogliomas, mixed gliomas, and others. Examples of other brain tumors that are not gliomas are meningiomas, pituitary tumors, craniopharyngiomas, germ cell tumors, and many others. See reference “Adult Brain Tumors Treatment”, National 
D. There are many types of colorectal cancers. The carcinomas include adenocarcinoma; mucinous adenocarcinoma; signet-ring cell carcinoma; small cell carcinoma; adenosquamous carcinoma; medullary carcinoma; choriocarcinoma; tumor of familial adenomatous polyposis; and undifferentiated carcinoma. The malignant lymphomas include marginal zone B-cell lymphoma of mucosa-associated lymphoid tissue type; mantle cell lymphoma; and many others.  There are also some carcinoid tumors, sarcomas (including GISTs, angiosarcoma, and Leiomyosarcoma), primary plasmacytoma of the colon and primary malignant melanoma of the colon.  See reference “Colorectal Cancer” at cancer.net (published September 2012), pages 1-2.
E. Breast cancers come in great variety. The most important category of breast cancers is the ductal cancers.  These come in an assortment of types. Presently, these are divided into the following categories: intraductal (in situ); invasive with predominant intraductal component; invasive, NOS; Comedo; Inflammatory (IBC); medullary with lymphocytic infiltrate; mucinous carcinoma (colloid carcinoma); papillary carcinoma; scirrhous; tubular; and other.  Another category is the Lobular breast cancers, which can be in situ, Invasive with predominant in situ component, and Invasive. There is Paget’s disease of the nipple, which can be also with intraductal carcinoma or with invasive ductal carcinoma and many others. See reference “Types of Breast Cancer", published in breastcancer.org (September 30, 2012); page 1. It may seem logical to assume that recurrent or metastatic breast cancer has the same hormone-receptor status and HER2 status as the original cancer. Still, research has shown that the 

(2)  The nature of the invention and predictability in the art:  With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219  notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”. In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.  In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). 

(3) Direction or Guidance and Working Examples:  That provided is very limited. The specification states that the compounds are for the prevention and treatment of any tumors and any cancers. The specification provides no direction or guidance for determining the particular administration regimens (e.g., dosages, timing, administration routes, etc.) necessary to treat any tumor and all cancers. Doses required to practice the treatment of each different cancer disease claimed are not described. There are various in vivo tests in mice with compound MPT0L056 for multiple myeloma at Table 1 with SAHA as positive control (Fig. 3), for MDBA-MB-231 breast cancer at Table 2 with bortezomib as positive control (Fig. 5), and for human A2780 ovarian cancer at Table 3 with bortezomib and cisplatin as positive control (Fig. 7). 100mg/kg of MPT0L056 was used for ovarian cancer but the result was just like the negative control and produced no results. To obtain some positive results 200mg/kg of MPT0L056 had to be provided, which compared to bortezomib’s 1mg/kg and cisplatin’s 5 mg/kg it clearly looks like MPT0L056 does not work. Applicants have not established that the test’s numbers constitute a positive result.
Additionally, applicants have not asserted, let alone established that their particular tests are correlated with the claimed utility. Oncologists don't even expect such tests to be predictors. “Cell lines derived under artificial conditions and propagated for decades are not likely to be realistic, or to provide meaningful targets.” Cancer Drug Design and Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 428. In fact, preclinical cancer models, which are principally in vitro cell studies and transplanted tumors (xenografts) have long been understood to have a particularly poor track record and, specifically, do not correlate with actual success in the treatment of cancer.  “The predictive quality of standard animal models has been assessed in a retrospective analysis, with the conclusion that tumor specificity does not translate from laboratory to clinic. Human tumor xenografts that present tumors of a particular histology and tissue of origin do not predict for clinical activity in that tumor.” Cancer Drug Design and Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 427. In other words, successful animal tests with human tumor xenographs with cancer X do not predict success in humans with cancer X. 
The obvious limitations of subcutaneously transplanted xenografts are a) that they do not reside in the same anatomical site as the corresponding tumor in patients; 
Additionally, the claims are drawn to actually any cancers that are not multiple myeloma and colorectal adenocarcinoma, which may have little or nothing in common. By contrast, the testing in the specification is drawn to only four specific tumors. The effects of one or two compounds of the invention on the four tested tumors cannot be said to predict the efficacy of the same compound for any other tumor. Note in the tests how the same compound does not work similarly for ovarian cancer. It is not established how one of ordinary skill in the art would be able to extrapolate the data provided in the specification to the entire scope of the instant claims.
(4) State of the Prior Art: Specifically, the prior art knows that there never has been a compound capable of treating cancers generally.  “The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally.” “The various types of cancers have different causative agents, involve different cellular mechanisms, and, consequently, differ in treatment protocol.” (<http://www.uspto.gov/web/offices/pac/dapp/1pecba.htm#7> ENABLEMENT DECISION TREE, Example F, situation 1).
A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353:  “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way”. There are compounds that treat a modest range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancers or even a majority of cancers.
 Accordingly, there is substantive “reason for one skilled in the art to question the objective truth of the statement of utility or its scope” (In re Langer, 183 USPQ 288, 297), specifically, the scope of tumors generally. 
Additional evidence of the state of the art is cited below:
In Johnson et al. (British J. of Cancer, 2001, 84(10):1424-1431) the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer.  Lens (Br. J. Nurs., 2008, vol. 17, no. 5, pages 300-305) teaches that surgical removal of melanoma remains the standard care in all primary melanomas and that chemotherapeutic agents have limited activity in patients with metastatic melanoma (Abstract). Divers et al. (Cutis. 2004, vol. 73, no. 4, pages 257-262) teaches that keratoacanthoma cetrifugum marginatum poses a diagnostic and 
The evidence here plainly demonstrates that the art of treating cancers, particularly in humans, is extremely unpredictable, and no example exists of a single product against cancers generally that are not multiple myeloma and colorectal adenocarcinoma.

(5) Skill of those in the art:  Different types of tumors affect different organs and have different methods of growth and harm to the body, and different vulnerabilities.  The skill thus depends on the particular cancer involved.  One skilled in the art knows that the type of cancer determines which therapy (chemo, radio or surgery) the patient will receive. For example, chemotherapy of brain tumors is especially difficult.  This is because 1) the blood-brain barrier, which is often intact in parts or all of a brain tumor, will block out many drugs, as it is the purpose of the blood-brain barrier to protect the brain from alien chemicals, and 2) CNS tumors are characterized by marked heterogeneity, which greatly decreases vulnerability to chemotherapy.  As a result, many categories of CNS tumors simply have no chemotherapy available.
It is important to note that tumors can need to be treated quite differently even though they are tumors of the same organ. For example, the drugs used most often to treat Wilms tumor, the most common malignant tumor of the kidneys in children, are actinomycin D and vincristine. Such drugs are never used with clear cell renal carcinoma, which is treated, although without much success, with immunotherapy using 
(6) The quantity of experimentation needed:  As noted above, the sum of the entire efforts in the field of cancer research has resulted in treatment methods that are not broadly applicable. Because of all the factors above, specially, given that there has never been one single agent capable of treating all tumors or cancers, given that the development of new cancer drugs has been difficult and time consuming, and particularly, given that there is no example in the specification that could serve as guidance for the claimed treatment of any tumor and all cancers, the quantity of experimentation needed is expected to be great. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
All the references above were provided in the parent case 15/746,964.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “the method of claim 1, which is 4-(((3-chloro-1,4-dioxo-…..”. However, that is a compound, not a method.
In claim 5 the recitation of “or an enantiomer or stereoisomer thereof” does not make sense. The compound described in claim 5 does not have a stereocenter.
In claim 6 various disorders are repeated. See colon cancer repeated, see that mammary carcinoma is breast cancer and gastric cancer is stomach cancer. The claim also recites colorectal cancer while reciting colon cancer and rectal cancer. Colorectal cancer is the same. The claim also recites gastrointestinal cancer, which includes gastric cancer and gastrointestinal stromal cancer. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 does not further limit the subject matter of “cancer” of claim 1 with the term “testicular germ cell tumors”. This includes benign tumors, and thus does not limit the term “cancer” of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11 of U.S. Patent No. 10,577,328. Although the claims at issue are not identical, they are not patentably distinct from each other because there is no patentable distinction between the compounds as claimed in the patent, and the method of using the compounds for treating cancer, as claimed here. See Mosler Sage & Lock Co. V. Mosler, Bahmann & Co., 127 U.S. 354, 218 S.Ct. Ex parte MacAdams, 206 USPQ 445 [The patent had a composition of matter; the application had the method of use]. 
Note that no restriction was made in the prosecution of the parent case US 10,745,350 between the compounds and their method of treating a neoplastic disease, tumor or a cancer. The method of treating cancers with the claimed compounds was examined. 
This rejection is also proper under the recent court decision in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ 2d 1797. The claims of a later patent were invalid for obviousness-type double patenting because the earlier patent claimed the compound and disclosed its utility in the specification, and the later patent claimed a method of using the patented compound for the use described in the specification of the earlier patent. Such is the case here, wherein the compounds have been claimed in an earlier patent and the method of using them was disclosed therein. The instant claims are claiming the method of using the patented compounds for the use described in the specification of the earlier patent.

Claims 1-2, 4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6 of U.S. Patent No. 10,745,350. Although the claims at issue are not identical, they are not patentably distinct from each other because there is no patentable distinction between the compounds as claimed in the patent, and the method of using the compounds for treating cancer, as claimed here. See Mosler Sage & Lock Co. V. Mosler, Bahmann & Co., 127 U.S. 354, 218 S.Ct. 1148 (1888) [The first patent was of an article; the second patent, held invalid, was for a Ex parte MacAdams, 206 USPQ 445 [The patent had a composition of matter; the application had the method of use]. 
This rejection is also proper under the recent court decision in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ 2d 1797. The claims of a later patent were invalid for obviousness-type double patenting because the earlier patent claimed the compound and disclosed its utility in the specification, and the later patent claimed a method of using the patented compound for the use described in the specification of the earlier patent. Such is the case here, wherein the compounds have been claimed in an earlier patent and the method of using them was disclosed therein. The instant claims are claiming the method of using the patented compounds for the treatment of ovarian cancer; pancreatic cancer; renal cell cancer, Kaposi's sarcoma, chronic leukemia, sarcoma, etc., which was described in the specification of the earlier patent.

Claims 1-2, 4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-12 of U.S. Patent No. 11,084,786. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 and 4-12 of the patent anticipate the instant claims. The patented claims recite a method for providing therapeutic treatment to a neoplastic disease with compounds of formula 
    PNG
    media_image2.png
    129
    283
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    130
    292
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    133
    296
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    131
    298
    media_image5.png
    Greyscale
, which read on the instant claims. The neoplastic diseases are the neoplastic diseases of the specification.
At column 18 of the patent: 
    PNG
    media_image6.png
    48
    327
    media_image6.png
    Greyscale
 At column 22: 
    PNG
    media_image7.png
    232
    327
    media_image7.png
    Greyscale


Conclusion
Claims 1-6 are rejected. No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626